Citation Nr: 0738802	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  02-16 664	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for polyarthritis 
(claimed as joint stiffness), including due to undiagnosed 
illness.

2.  Entitlement to service connection for poor memory due to 
undiagnosed illness.

3.  Entitlement to service connection for Hepatitis C 
(claimed as fatigue), including due to undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1995, which included service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In his October 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board - commonly referred to as a travel Board 
hearing.  However, the veteran later withdrew this hearing 
request in August 2006.  38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  The veteran's complaints of joint stiffness have been 
attributed to known clinical diagnoses of Hepatitis C and 
chronic fatigue syndrome.

2.  The veteran does not have objective indicators of a 
chronic disability involving memory loss.

3.  Medical evidence indicates the veteran likely contracted 
hepatitis C in service.

4.  The veteran does not have objective indicators of a 
chronic disability involving a sleep disorder.




CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by polyarthritis was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

2.  An undiagnosed illness manifested by memory loss was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

3.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

4.  An undiagnosed illness manifested by a sleep disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in July 2003, March 2006 and March 2007 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claims; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested 
that he provide any evidence in his possession pertaining to 
the claims, or something to the effect that he should "give 
us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In addition to these considerations as to the content of the 
notice provided, the relevant notice information must also 
have been timely sent.  The Court in Pelegrini II prescribed 
as the legal definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the 
initial adjudication of the claim on appeal.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the 
issuance of the July 2003 VCAA letter was subsequent to the 
March 2002 rating decision on appeal that adjudicated the 
appellant's current claims.  This was not consistent with the 
preferred sequence of events specified in Pelegrini II.

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the appellant's claims, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of them.  This is important to point 
out because the Federal Circuit Court has recently held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See again Mayfield v. Nicholson, 
07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, following the issuance of the above-referenced March 
2006 and March 2007 VCAA notice letters, the veteran was 
offered the opportunity to submit additional supporting 
evidence - including relevant private and VA treatment 
records.  However, his representative indicated the veteran 
had no more information or evidence to submit.  His failure 
to identify and/or submit any additional evidence in response 
to the March 2006 and March 2007 VCAA letters (containing the 
Dingess information concerning the downstream disability 
rating and effective date elements of his claims) in turn 
means there was no reason for the RO/AMC to go back and 
readjudicate his claims.  See, e.g., Medrano v. Nicholson, 
21 Vet. App. 165, 172 (2007) (where after VA provides a 
content-compliant VCAA notice (on all requisite notice 
elements) - albeit in an untimely manner - and a claimant 
subsequently informs VA there is no further evidence to 
submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).

The Board therefore finds that, regardless of the timing of 
the VCAA notice, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA."  See again Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006), 07-7130 (Fed. Cir. Sept. 
17, 2007).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determine the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Also, since the Board is 
granting one of his claims, for Hepatitis C, there is 
obviously no prejudice in going ahead and doing that.

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA furnished the veteran appropriate compensation 
examinations to determine the etiology of his polyarthritis, 
poor memory, Hepatitis C, and sleeping disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See, 
too, Caffrey v. Derwinski, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
necessary to meet the requirements of the VCAA or Court.

Governing Statutes and Regulations

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

I.  Polyarthritis

The veteran alleges he has polyarthritis (claimed as joint 
stiffness) in his ankles, knees, and shoulder blades as a 
result of an undiagnosed illness from his service in the 
Persian Gulf.  His military personnel records confirm he 
served in the Persian Gulf War Theater.

However, since VA physicians in May 2002, November 2005 and a 
December 2004 VA examination report attribute these symptoms 
to a diagnosis of Hepatitis C, service connection on a 
presumptive basis is not available under the provisions of 
38 C.F.R. § 3.317, which apply only in cases of an 
undiagnosed illness.  The veteran's illness in this case has 
been diagnosed. 

The Board also finds that service connection for 
polyarthritis is not warranted on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The veteran's retirement physical notes that his upper 
extremities, feet, and lower extremities were normal.  
However, the physical also indicates that he complained of 
left shoulder pain.  His Report of Medical History notes that 
he checked the box "Yes" for leg cramps and foot trouble 
but "No" for swollen or painful joints.   In addition, he 
reported an ankle strain and left shoulder pain.  The Board 
notes that the veteran received treatment for a right ankle 
strain in June 1992 and x-rays found no abnormality in 
January 1994.  Hence, the veteran's objective medical 
findings provide evidence against his claim.

VA outpatient treatment records also show numerous complaints 
of joint pain and stiffness in his ankles, knees, and 
shoulders.  However, objective findings from a VA Gulf War 
exam in December 2001 found no swelling or inflammation in 
his joints only some aching on palpation.  Otherwise, the 
examiner indicated that the examination was normal.  The 
examiner opined that these symptoms relate to chronic fatigue 
syndrome or possibly Hepatitis C.  As noted earlier, VA 
physicians in May 2002, November 2005 and a December 2004 VA 
examination report attribute his polyarthritis symptoms to 
Hepatitis C.  

As explained below, since the Board is granting service 
connection for Hepatitis C, any related symptoms such as 
polyarthritis will be considered in evaluating this disorder 
and cannot be assigned a separate disability evaluation.  In 
fact, assigning a separate evaluation for polyarthritis would 
violate the rule against pyramiding under 38 C.F.R. § 4.14, 
which states that the evaluation of the "same disability" 
or the "same manifestation" is to be avoided.  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that the symptoms of pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for polyarthritis on a direct basis as 
there is no evidence indicating these conditions were 
incurred in or aggravated by his military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b).  
Accordingly, VA must deny the appeal.

II.  Memory Loss

The veteran claims he experiences memory loss as a result of 
an undiagnosed illness from his service in the Persian Gulf.  

First, other than the veteran's own statements and a 
statement provided by his wife, there is no other objective 
indicator of a chronic disability involving memory loss.  At 
a VA Gulf War examination in December 2001, the veteran 
reported problems with short-term memory.  However, the Board 
places significant probative value on the examiner's opinion 
which notes that his current symptomatology, to include 
short-term memory loss, is due to a diagnosis of chronic 
fatigue syndrome and possibly Hepatitis C.  

The Board has reviewed the veteran's service medical records 
and VA outpatient treatment records, none of which makes 
reference to a chronic undiagnosed disability involving 
memory loss.  

While the veteran's statements in support of his claim may 
constitute an objective indicator, the Board places greater 
probative value on the medical records, none of which 
documents the veteran's claim that he experiences memory 
loss.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) 
(the Board must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
veteran.)  Hence, compensation for memory loss is not 
warranted under 38 C.F.R. § 3.317. 

Second, even assuming that the veteran does experience memory 
loss, it appears that any such memory loss is merely a 
symptom of his Hepatitis C.  Since the Board is granting 
service connection for this disorder, any related symptoms 
such as memory loss will be considered in evaluating this 
disorder and cannot be assigned a separate disability 
evaluation.  In fact, assigning a separate evaluation for 
memory loss would violate the rule against pyramiding under 
38 C.F.R. § 4.14, which states that the evaluation of the 
"same disability" or the "same manifestation" is to be 
avoided.  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that the symptoms of pain alone does not 
in and of itself constitute a disability for which service 
connection may be granted).

In short, the record does not confirm the veteran's 
complaints of memory loss, and that any such complaints are 
most likely related to his service-connected Hepatitis C 
disorder.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b).  
Accordingly, VA must deny the appeal.

III. Hepatitis C

The veteran alleges he contracted Hepatitis C (claimed as 
fatigue) as a result of an undiagnosed illness from his 
service in the Persian Gulf.  However, since VA physicians in 
February 2001 and a December 2004 VA examination report 
attribute his chronic fatigue to a diagnosis of Hepatitis C, 
service connection on a presumptive basis is not available 
under the provisions of 38 C.F.R. § 3.317, which apply only 
in cases of an undiagnosed illness.  The veteran's illness in 
this case has been diagnosed.

Nevertheless, the Board must determine whether the veteran is 
entitled to service connection for  Hepatitis C on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.  

The Board notes that the veteran received treatment for 
syphilis in April 1991, providing evidence for a known risk 
factor (high-risk sexual activity).  In addition, the Board 
points out that the veteran served for 25 years in the 
military which increased his risk of exposure to Hepatitis C.

VA outpatient treatment records note that the first diagnosis 
of Hepatitis C occurred in September 1997, two years after 
service.  At his December 2004 compensation examination, the 
examiner provided a diagnosis of Hepatitis C virus with 
chronic fatigue and generalized arthralgias.  Despite this 
two year gap, the examiner opined that it is "very likely 
that his hepatitis C virus was acquired in the military so it 
should be service-connected."  Hence, the examiner provided 
a strong nexus statement linking the veteran's Hepatitis C to 
service.

In short, the veteran's risk factor of high-risk sexual 
activity combined with his long military service and VA nexus 
opinion, provide probative evidence in favor of his claim.  
Hence, VA must grant his claim for Hepatitis C on a direct 
basis.

IV. Sleep Disorder

In this case, the veteran claims that he has a sleeping 
disorder as a result of an undiagnosed illness from his 
service in the Persian Gulf.  

First, other than the veteran's own statements and a 
statement provided by his wife, there is no other objective 
indicator of a chronic disability involving a sleeping 
disorder.  At a Gulf War examination in December 2001, the 
veteran reported having poor and unrefreshing sleep and 
alleged this disorder began in 1991.  During the examination, 
the examiner noted that the veteran appeared sleepy but there 
was no finding of sleep difficulty.  However, the Board 
places significant probative value on the examiner's opinion, 
which notes that his current symptomatology, including a 
sleeping disorder, is due to chronic fatigue syndrome and 
possibly Hepatitis C.

In addition, the Board has reviewed the veteran's service 
medical records and VA outpatient treatment records, none of 
which makes reference to a chronic undiagnosed disability 
involving a sleeping disorder.  

While the veteran's statements in support of his claim may 
constitute an objective indicator, the Board places greater 
probative value on the medical records, none of which 
documents the veteran's claim that he has a sleeping 
disorder.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994) (the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the veteran.)  Hence, compensation for a sleeping disorder 
is not warranted under 38 C.F.R. § 3.317. 

Second, even assuming that the veteran does have a sleeping 
disorder, it appears that any such sleeping disorder is 
merely a symptom of his Hepatitis C.  Since the Board is 
granting service connection for this disorder, any related 
symptoms such as a sleeping disorder will be considered in 
evaluating this disorder and cannot be assigned a separate 
disability evaluation.  In fact, assigning a separate 
evaluation for a sleeping disorder would violate the rule 
against pyramiding under 38 C.F.R. § 4.14, which states that 
the evaluation of the "same disability" or the "same 
manifestation" is to be avoided.  See also Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that the 
symptoms of pain alone does not in and of itself constitute a 
disability for which service connection may be granted).

In short, the record does not confirm the veteran's 
complaints of a sleeping disorder, and that any such 
complaints are most likely related to his service-connected 
Hepatitis C disorder.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b).  
Accordingly, VA must deny the appeal.


ORDER

Entitlement to service connection for polyarthritis (claimed 
as joint stiffness), a sleeping disorder (claimed as sleep 
difficulty), and poor memory, due to an undiagnosed illness 
is denied.

Entitlement to service connection for Hepatitis C (claimed as 
fatigue), to include an undiagnosed illness, is granted.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


